Case 9:16-cv-81247-RNS Document 57 Entered on FLSD Docket 10/18/2019 Page 1 of 2




                              U NITED STA TES D ISTRICT COU RT
                              SOU TH ERN D ISTR ICT OF FLORID A

                            Case N o.9:16-cv-81247-Scola/M atthem nan

 Clinton Jones,Sr.,asthe sole
 survivorand PersonalRepresentative
 oftheEstateofCoiey Jones,

               Plaintiff,
                                                                 FILED BY                  D.C ,
 City ofPalm Beach Gardensand
 NoumanRaja,                                                            02T 18 2218
                                                                       ANGELA E.NOBLE
                                                                       CLERK U S DISI GX
               D efendants.                                            s.D.oF/L.
                                                                               A.-w.p.B.
                                  /

                      O R D ER SETTIN G D ISC O VER Y PR O CED U RE

       THIS CAUSE is before the Court pm suant to an Order rçfenjng all discovery ahd
 discoverprelated motions to the undersigned United States M agistrate Judge (DES 8,564,
 entered by United StatesDistrictJudgeRobertN.Scola,Jr.To ensurean expeditiousandjust
 discovery process,itishereby O R DE RED as follow s:

        1. Pre-headng Com m unication: If a discovery dispute adses, the parties m ust cortfer
        eitherin person or via telephoneto resolve theirdiscovery disputesbefore seeking court
        intervention. Em ail correspondence alone does not constim te a sufficient conferral.
        During the course of this conversation,cotmsel shalldiscuss the available optiohs for
        resolving the dispute withoutcourtintervention and make a concerted,good faith effort
        to anive ata m utually acceptableresolution.

        The Courtdirects a11parties and their counselto read Chief Justice Jolm Roberts'2015
        Y ear-End Reporton the FederalJudiciary,in which he discusses the im portance of the
        D ecem ber 1,2015 am endm ents to the FederalRules ofCivilProcedm e.See ChiefJustice
        John R oberts, 2015 Year-End Report on the Federal Jydiciary
        https://- .suprem ecoudkgov/publicinfo/year-end/zolsyear-endrepod.pdf. Pursuant to
        the Rules, a11 parties and their counsel are required to size and shape their discèvery
        requeststo the requisites ofa case.ttspecifically,thepretrialprocess m ustprovide parties
        w ith efficient access to w hat is needed to prove a claim or defensç, but elim inate
        tmnecessary orwastefuldiscovery.''f#.atp.7;see e.g.O 'Boyle v.Sweètapple,CaseNo.
        l4-8lzso-clv-Marra/M atthewman,2016W L 492655,n.2 (S.D.Fla.Feb.8,2016).This
        also m eans thatparties and their cotm selare required to confer in good faith before filing
        any discovery m otion in an honest elxbrtto resolve discovery disputes and enstlre the
       just,speedy and inexpensive detennination ofevery action orproceeding.Asstated by
        ChiefJustice Roberts:
Case 9:16-cv-81247-RNS Document 57 Entered on FLSD Docket 10/18/2019 Page 2 of 2




              1 cannotbelieve thatm any m em bers ofthe barw entto law schoolbecause
              of a bum ing desire to spend their professional life wearing down
              opponents with creatively burdensom e discovery requests or evading
              legitimate requests through dilatory tactics.The test for plaintiffs' and
              defendants' counsel alike is whether they will aftsnnatively search out
              cooperative solutions, chart a cost-effective course of litigation, and
              assllmesharedresponsibilitywithopposingcotmseltoachievejustresults.
       Year-End Reportatp.11.

       2.D iscovery M otions:Ifthe parties are unable to resolve theirdiscovery disputesw ithout
       courtintervention,the m ovantshall file a discovery m otion.A 11discovery m otions shall
       be no Ionger than five (5) pages.The ptupose ofihe motion ismerely to frame the
       discovery issuesand succinctly explain the dispute.The moving party M U ST attach as
       exhibits any materialsrelevantto the discovery dispute (e.g.,discovery demands and
       discoveryresponsels).     '
       The opposingparty musttile aresponseto themotion,no longer than five (5)pages,
       within five(5)businessdaysofserviceofthediscoverymotion.Themovingpat'tyshall
       havethree(3)businessdaysfrom thedateofserviceoftheresponseto fileareplyifit
       choosestodoso.Thereplyshallbenolongerthan five(5)pages.
       Ifthe Courtdetermines thata discovery hearing on the motion is necessary,the Court
       willthen enter an ordersetting them atterdown for a hearing.

       3.Pre-lleadng Discussions:The parties are encolzraged to continue to purst   'le settlem ent
       ofany disputed discovery m atters even afterthe hearing is scheduled.Ifthose efforts are
       successful,counselshould contactJudge M atthewm an's cham bers as soon aspracticable
       so thatthe hearing can be tim ely canceled.A ltem atively,if the parties resolve som e,but
       notall,oftheirissuesbeforethe hearing,counselshalltim ely contactchambersto relay
       which issues are no longerin dispute.

 To theextentthatthis Orderconflictswith theprocedures4:fforth in theLocalRulesforthe
 Southern DistrictofFlorida,thisOrdertakesprecedence.TheCourtexpectsa11partiesto act
 courteously and professionally in the resblution of their discovery dispute. The Court m ay
 impose appropriate sanctions upon a finding qf failure to com ply with tllis Order or other
 discoverymisconduct.                                    g
       DONE and ORDERED in chambersthis /; eday ofOctober,2019,atWestPalm
 Beach,Palm Beach County in the Southern D istrictofFlorida.
                                                             Q -.
                                                            W ILLIAM M ATTH EW M AN
                                                            U nited StatesM agistrate Judge
                                                2
